DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 8 10-16   is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, reforming the surface of the semiconductor layer by an amorphization process or a recrystallization process to it is unclear if  this is a different step or just a solidification or portion of the melted part, or it is an entirely different step altogether. For example paragraph 35 cites 3 different energy densities one for melting, 
Is the recrystallization/amorphization the solidification the solidification after melting, or does it have to be at a higher density higher than the ablation per paragraph 35 effectively making ablation and melting and recrystallization species.. The specification does not appear to be consistent with what is meant and thus what is required by recrystallization is unclear.
Overall the specification gives no guidance about how to control after laser pulse to actually recrystallize or amorphize processes to form the new surface layer. How does one control it?
As to claim 5, Claim 1 requires reforming all the semiconductor surface layer, while claim 5 recites at least partially ablating.” At least” covers entire ablation and applicant has not taught an embodiment where the surface is entirely ablated and also reformed. Further even in the broader sense if there is ablation only at least a portion of the surface is reformed not the entire surface is reformed.
Further paragraph 34 makes it unclear if ablation is even intended stating:
In some examples, the surface may be textured through one or more of the melting, amorphization, ablation, and/or recrystallization processes with little, if any, material removal (e.g., 0-1000 nm of material). Accordingly, parameters of the laser 304 may be adjusted by the controller 302 to minimize material removal.
Ablation be removal of the object paragraph 34 wants to minimize the removal of the removal step? What is applicant’s scope of ablation

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8 10-16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites reforming the surface but does not link the reforming to the melted material there is a structural relationship problem between the reforming since it is not clear what is undergoing the reforming is the melted portion or a portion under the melted portion. 
Further it is unclear  if reform mean “reform” or re-form. Applicant uses both, re-form would indicate that there are no changes reform mean that there are changes.
Further it is unclear if recrystallizing and the amorphization are different or the same as the melting. Paragraph 22 seems to indicates it is the solidification after the melting. Whereas paragraph 35 indicates that melting and recrystallization and different embodiments
As to claim 5, appears to contradict claim 1, claim 5, indicates the surface is reformed meaning the entire surface is either reshaped or re-made (it is not clear what 
As to claim 7-8, 10 and states that the one or more is/are a plurality of pulse but then recites applying the one or more comprises:… is it a plurality or one or more?
As to claim 12 what are desired values the scattered values this literally indicates the lateral can be anything since any wavelength maybe “desired” to be scattered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman previously cited Im (20090001523) and using Im (20060102901 cited ‘523) and Russell (5164234).
As to claims 1 and 5, Weidman teaches form a textured photovoltaic of a compound semiconductor using ablation or other techniques (paragraph 42 and paragraph 22)
Im teaches a method of apply one or more pulse to a surface layer melting zones of the surface and recrystallizing those melted zones (paragraph 31 of ‘523 and paragraph 38 of ‘901) .

Thus absent some unexpected results it would have been obvious to one of ordinary skill in the art at the time of filling to try a Zone melt recrystallization of the compound material, the laser flounce set slightly in the ablation regime (low energy ablation). In order to use the low loss texturing process on a compound semiconductor material. Based on the improved result it would have been obvious to one of ordinary skill in the art at the time of filing perform Zone melt recrystallization of the compound material, the laser flounce set slightly in the ablation regime (low energy ablation)
To quickly melt the layer and reshape it in the crystallization process (the ablation provides a higher density laser so the material will melt quicker with only some ablation and to provide a low damage inducing and controlled texturing of the compound semiconductor layer.
b.	As to claim 2-3 and  Weidman teaches GaAs and a p-type material (paragraph 22 and paragraph 27).
c.`	As to claim 7, zone melt control melts only portions/zones of the substrate forming texture in the melted regions. Im teaches coninous or pulse implementation of the method. Thus the Zones can be define as a pattern.
d.	AS to claim 8 set of pulses in the same area overlap each other since they are the same spot. 
e.	As to claim 10 Zone melt  moves the pulses spatially from one region to another, melting certain zone and not melting other thus claim 10 is read on.

g.	As to claim 12, desired is non-limiting whatever light is scattered can be considered “desired”
h. 	As to claim 13, Weidman teaches a dielectric 330 (paragraph 67 and figure 3).
i.	As to claims 14-15 Weidman teaches a silver contact (item 340 paragraph 69). Silver is inherently a reflector.
j.	As to claim 16, Applicant give no discussion of what a “thin film” photovoltaic is or is not. Clearly it must be known, otherwise applicant has a written description.
Thus it would have been obvious to one of ordinary skill in the art at time of filling to implement the device as a thin film device to reduce the overall size allowing it integrated in smaller locations.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896